DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
In view of FIG. 2 of Knoth as shown below, Knoth discloses "[t]he cassette vane top ring 30 provides support for the weight of the pills within the cassette tube 14 and funnels the pills towards the cassette vane 32 and into the individual pill vanes 34 and consequently, into the pill index 38 of the cassette vane bottom finish 36" (para. [0025]). The Office Action at page 26  Application No.: 17/174,063Reply to Office Action of May 12, 2022alleges that Knoth discloses "wherein each projection (32) has two end sections (top and bottom) and a middle section (between top and bottom)." As clearly seen in FIG. 2 of Knoth, the projections 32 curve inward from the bottom to the top along a vertical plane. However, Knoth is silent as to both end sections and the middle section of each projection being aligned circumferentially at all. Thus, Knoth fails to disclose or suggest "wherein each projection has two end sections and a middle section aligned on the common circumferential plane," as recited by amended independent claim 1. 

Examiner’s Response:Examiner notes that if the circumferential plane is represented by the surface of cone-shaped member near 34, then the projections 32 are all located on said member, thus, are on a common circumferential plane, and they are all aligned in multiple ways from top to bottom to all being located on the same cone shaped surface.
For the reasons stated above, the claims stand rejected as presented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoth et al. (US 2007/0145066 – hereinafter Knoth)
Re Claims 1, 2, and 5:
Knoth discloses a storage container for pharmaceutical portions, comprising: a housing (10) enclosing a receptacle chamber (inner cavity) for pharmaceutical portions, the housing (10) comprising a guide section (14) and a bottom face (50), wherein an inner wall of the guide section (14) defines a circular-cylindrical guide chamber (lower inner cavity) and wherein the bottom face (50) has a dispensing opening (near 62) (see Fig. 3); a singulating unit (32, 34) arranged in the guide section (14) of the housing (10) and having a central axis of rotation (see Figs. 2 and 3), the singulating unit (32, 34) comprising a main section (body) and a plurality of projections (32) arranged on a common circumferential plane around the main section (body) (see Fig. 2), wherein each projection (32) has two end sections (top and bottom) and a middle section (between top and bottom) aligned on the common circumferential plane, and a plurality of pharmaceutical ducts (34), wherein each pharmaceutical duct (34) is formed between two end sections of adjacent projections (32) (see Fig. 2); and wherein the middle sections of the projections are radially recessed (curved inwards away from wall) in relation to at least one of the end sections and at least one end section (bottom) of each projection (32) is formed such that its outermost surface bears on the inner wall of the guide section (14) (see Fig. 3) (see Figs. 1-6).

Re Claim 4:
Knoth discloses wherein one end section (bottom end section) of each projection (32) is formed such that it bears on the wall of the guide section (14) and the other end section (top end section) of each projection (32) is formed such that it does not bear on the wall of the guide section (14) ( see Fig. 3).

Re Claims 17 and 18:    
Knoth discloses a storage container for pharmaceutical portions, comprising: a housing (10) enclosing a receptacle chamber (inner cavity) for pharmaceutical portions, the housing (10) comprising: a guide section (14) having an inner wall defining a circular-cylindrical guide chamber; and a bottom face (50) having a dispensing opening (near 62); and a singulating unit (32, 34) disposed in the guide section, the singulating unit (32, 34) comprising: a plurality of projections (32) disposed on a common circumferential plane, each projection (32) having two end sections (top and bottom) and a middle section (between top and bottom); and a plurality of pharmaceutical ducts (34), each pharmaceutical duct (34) disposed between two adjacent end sections of adjacent projections (32), wherein for each projection (32), the middle section is recessed radially (curved inwards) in relation to one corresponding end section (bottom) along the common circumferential plane and an outer surface of that end section bears on the inner wall of the guide section (see Figs. 1-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoth in view of Yoshinori et al. (US 9,844,491 – hereinafter Yoshinori).
Re Claims 7-9 and 20:
Knoth discloses the device of claim 1, but fails to teach wherein the singulating unit has a conical surface comprising a plurality of depressions, wherein the plurality of depressions are aligned at the pharmaceutical ducts, and wherein the main section has setbacks above the pharmaceutical ducts.

Yoshinori teaches wherein a singulating unit has a conical surface (16) comprising a plurality of depressions (163) (see Fig. 5A) (see Figs. 1-11i).  Re Claim 8: Yoshinori teaches wherein the plurality of depressions (163) are aligned at pharmaceutical ducts (164).  Re Claim 9: Yoshinori teaches wherein a main section has setbacks (U shaped portions at top and bottom of depressions 163) above the pharmaceutical ducts (164).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knoth with that of Yoshinori to eliminate the distribution deviation of the tablets with the container as suggested by Yoshinori.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoth in view of Young et al. (US 2009/0179041 – hereinafter Young).
Re Claims 10 and 11:
Knoth discloses the device of claim 1, but fails to teach wherein the singulating unit has four projections and four pharmaceutical ducts, and wherein the singulating unit has three projections and three pharmaceutical ducts.

Young teaches wherein a singulating unit (120) has four projections (127) and four pharmaceutical ducts (129) (see Figs. 7-8).  Re Claim 11: Young teaches wherein a singulating unit (220) has three projections (227) and three pharmaceutical ducts (229) (see Fig. 10).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Knoth with that of Young to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 


Allowable Subject Matter
Claims 3, 6, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        


/K.L.R/Examiner, Art Unit 3651